Waterman, J. This action was commenced before a justice of the peace, thence appealed to the Circuit Court, and a judgment for $50 having been there rendered against appellant, it has brought the case here. As to the questions of fact, we see no sufficient reason for interfering with the judgment of the court below. Appellant insists that no proof was made that it is a corporation, and that in actions brought before justices of the peace the plea of mol tiel corporation must be presumed to have been interposed; and the same conditions existing upon the trial in the Circuit Court, it was necessary that proof should be made that it was at least a de facto corporation. Appellant having, as a corporation, appealed from the judgment of the justice of the peace, we do not think any proof of its corporate existence other than that afforded by its appeal bond, was necessary. Judgment affirmed.